                   Case 1:18-cv-01747-JDB Document 73 Filed 01/04/19 Page 1 of 3



                                          UNITED STATES DISTRICT COURT FOR THE
                                                  DISTRICT OF COLUMBIA


     STATE OF NEW YORK, et al.,

                                                 Plaintiffs,

                           v.

     U.S. DEPARTMENT OF LABOR, et                                 Civ. Action No. 18-1747-JDB
     al.,

                                                 Defendants.



                                             NOTICE OF SUPPLEMENTAL AUTHORITY

              Plaintiff States respectfully submit the Ninth Circuit’s recent decision in California v.

Azar, No. 18-15144 (9th Cir. Dec. 13, 2018), as supplemental authority in support of their

Opposition to Defendants’ Motion to Dismiss, or, in the Alternative for Summary Judgment, and

Reply to Defendants’ Opposition to Plaintiffs’ Motion for Summary Judgment (“Plaintiffs’

Opposition and Reply”). A copy of the decision is attached as Exhibit A.

              California v. Azar is significant and pertinent to the argument raised in Plaintiffs’

Opposition and Reply at pages 9 to 12.1 As such, Plaintiff States respectfully submit the Ninth

Circuit’s recent decision in California v. Azar as supplemental authority in this case.

DATED:                  January 4, 2019

                                                               Respectfully submitted,

    MAURA HEALEY                                               LETITIA JAMES
    Attorney General                                           Attorney General
    Commonwealth of Massachusetts                              State of New York

                                                            
1
 Plaintiff States cited the District Court opinion underlying this appeal, California v. HHS, 281
F. Supp. 3d 806, 822 (N.D. Cal. 2017), in their Opposition and Reply, at 9 n.8.
        Case 1:18-cv-01747-JDB Document 73 Filed 01/04/19 Page 2 of 3




By: /s/ Eric M. Gold                            By: /s/ Susan J. Cameron
Eric M. Gold, Assistant Attorney General        Susan J. Cameron, Deputy Bureau Chief
Stephen B. Vogel, Assistant Attorney            Matthew Colangelo (D.C. Bar No. 997893),
General                                         Executive Deputy Attorney General
Attorneys for Plaintiff the State of            Steven C. Wu (D.C. Bar No. 975434),
Massachusetts                                   Deputy Solicitor General
                                                Lisa Landau, Bureau Chief
                                                Eric R. Haren (D.C. Bar No. 985189),
                                                Special Counsel to the Solicitor General
                                                Sara H. Mark, Special Counsel
                                                Elizabeth Chesler, Assistant Attorney General
                                                Matthew W. Grieco, Assistant Solicitor General
                                                Attorneys for Plaintiff the State of New York


KARL A. RACINE                                  XAVIER BECERRA
Attorney General                                Attorney General
District of Columbia                            State of California

By: /s/ Robyn R. Bender                         By: /s/ Julie Weng-Gutierrez
Robyn R. Bender (D.C. Bar No. 465117),          Julie Weng-Gutierrez, Senior Assistant
Deputy Attorney General                         Attorney General
Andrew J. Saindon (D.C. Bar No. 456987),        Kathleen Boergers, Supervising Deputy
Senior Assistant Attorney General               Attorney General
Valerie M. Nannery (D.C. Bar No. 488529),       Nimrod P. Elias, Deputy Attorney General
Assistant Attorney General                      Karli Eisenberg, Deputy Attorney General
Attorneys for Plaintiff the District of         Attorneys for Plaintiff the State of California
Columbia

KATHLEEN JENNINGS                               ANDY BESHEAR
Attorney General                                Attorney General
State of Delaware                               Commonwealth of Kentucky

By: /s/ Ilona Kirshon                           By: /s/ J. Michael Brown
Ilona Kirshon, Deputy State Solicitor           J. Michael Brown, Deputy Attorney General
Jessica M. Willey, Deputy Attorney General      La Tasha Buckner, Assistant Deputy Attorney
Attorneys for Plaintiff the State of Delaware   General
                                                S. Travis Mayo, Executive Director, Office of
                                                Civil and Environmental Law
                                                Taylor Payne, Assistant Attorney General
                                                 Attorneys for Plaintiff the Commonwealth of
                                                Kentucky
         Case 1:18-cv-01747-JDB Document 73 Filed 01/04/19 Page 3 of 3



BRIAN E. FROSH                                  GURBIR S. GREWAL
Attorney General                                Attorney General
State of Maryland                               State of New Jersey

By: /s/ Steven A. Sullivan                      By: /s/ Matthew J. Berns
Steven A. Sullivan, Solicitor General           Matthew J. Berns (D.C. Bar No. 998094),
Kimberly S. Cammarata, Director, Health         Assistant Attorney General
Education and Advocacy                          Jeffrey S. Posta, Deputy Attorney General
Attorneys for Plaintiff the State of Maryland   Attorneys for Plaintiff the State of New
                                                Jersey

ELLEN ROSENBLUM                                 JOSH SHAPIRO
Attorney General                                Attorney General
State of Oregon                                 Commonwealth of Pennsylvania

By: /s/ Scott J. Kaplan                         By: /s/ Michael J. Fischer
Scott J. Kaplan, Senior Assistant               Michael J. Fischer, Chief Deputy Attorney
Attorney General                                General
Henry Kantor, Trial Attorney                    Nikole N. Brock, Deputy Attorney General
Sarah Weston, Trial Attorney                    Attorneys for Plaintiff the Commonwealth of
Attorneys for Plaintiff the State of Oregon     Pennsylvania

MARK R. HERRING                                 BOB FERGUSON
Attorney General                                Attorney General
Commonwealth of Virginia                        State of Washington

By: /s/ Toby J. Heytens                         By: /s/ Jeffrey G. Rupert
Toby J. Heytens, Solicitor General              Jeffrey G. Rupert, Chief, Complex Litigation
Matthew R. McGuire, Principal Deputy            Division
Solicitor General                               Jeffrey T. Sprung, Assistant Attorney General
Attorneys for Plaintiff the Commonwealth of     Marta Deleon, Assistant Attorneys General
Virginia                                        Attorneys for Plaintiff the State of Washington
